DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/21/20 has been entered.

Drawings
Objections to the drawings under 37 CFR 1.121(d) have been obviated by the new drawings and are therefore withdrawn.

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b) have been obviated by the amendment and are therefore withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4-5, 8-11, 14-15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Daher et al. (U.S. 2018/0051562 A1 –“Daher”).
	Referring to claim 1:  Daher teaches a cutting assembly for a rock excavation machine (Figs. 1-24), the rock excavation machine including a frame (14) (Fig. 2), the cutting assembly comprising:
a boom (18) (Figs. 1-2) including a base portion (70) (Fig. 2) and a movable portion (90) (a shown in Figs. 6-7), the base portion (70) configured to be supported by the frame (14) (as evidenced by Fig. 2), the movable portion (90) supported for sliding movement relative to the base portion (70) in a direction parallel to a longitudinal axis of the base portion (70) (as shown in Figs. 6-7), the boom (18) further including a wrist portion (74) (Fig. 6) pivotably coupled to the movable portion (90) at a pivot joint (54) (as shown in Fig. 6); 
a cutting device (22) (Fig. 4) supported on a distal end of the wrist portion (74) (as shown in Fig. 4); and 
a plurality of fluid actuators (102) (Fig. 6) each of the plurality of actuators (102) (Fig. 6) including a first end coupled to the base portion (70) (Fig. 2) and a second end coupled to the wrist portion (74) (as evidenced by Fig. 6), the fluid actuators (102) being operable to move the movable portion (90) [0035] and the wrist portion (74) parallel to the longitudinal axis (as evidenced by Figs. 6-7), and being operable to pivot the wrist portion (74) (Fig. 6) about the pivot joint (54) (as evidenced by Figs 2, 4 and 6), the fluid actuators (102) also operable to bias the wrist portion (74) (Figs. 6-7) against cutting 

[4]:  the movable portion (90) (Fig. 6) is supported relative to the base portion (70) (Fig. 2) by a plurality of bearings (110) (Fig. 9) [0037] (“bearing assembly 110 abutting each surface of the movable structure 90”), each bearing including an outer race (118) (Fig. 10) engaging the base portion (70) ([0037] “the base portion 70 may include fewer or more bearing assemblies 110”), an inner race (122) (Fig. 10) engaging the movable portion (90), and an intermediate member (126) (Fig. 10) positioned between the outer race (118) and the inner race (122) [0038].

[5]:  extension and retraction of the fluid actuators (102) (Fig. 6) causes the movable portion (90) to slide relative to the base portion (70) (as seen in Figs. 6-7).

[8]:  the wrist portion (74) includes a plurality of support lugs (182) (see Fig. 18) extending radially outward from an outer surface of the wrist portion (74) (as evidenced by Fig. 18), each of the fluid actuators (102) (Fig. 6) coupled to an associated one of the support lugs (182) (as evidenced by Figs. 16 and 7).

[9]:  the cutting device (22) (Fig. 4) includes a cutting disc (202, Fig. 19) [0023] & [0026] having a peripheral edge (206) (Fig. 16) defining a cutting plane, the cutting plane (Figs. 18-19) oriented in a direction substantially perpendicular to a longitudinal movable portion (90) (Fig. 6) of the boom (18) (Fig. 1) (these limitations a evidenced by Figs. 18-19, 1 and 6).

[10]:  the cutting device (22) (Fig. 4) includes a cutting disc (202) (Fig. 19) and an excitation device (302) (Fig. 19), the excitation device (302) including an eccentric mass (310) supported for rotation in an eccentric manner (as seen in Fig. 19) and positioned proximate the cutting disc (202), wherein rotation of the eccentric mass (310) induces oscillation of the cutting device (22) ([0051]).

	For claims 11-18, elements that have been previously labeled are not being labeled again.
[11]:  Daher teaches a cutting assembly for a rock excavation machine, the rock excavation machine including a frame, the cutting assembly comprising:
a boom supported on the frame, the boom including a first portion (70) (Fig. 2) and a second portion (90, 74) (Fig. 6), the second portion (90, 74) including a first member (90) supported for sliding movement relative to the first portion (70) as evidenced by Figs. 2 and 6-7), and a second member (74) pivotably coupled to the first member (90) at a pivot joint (78) (Fig. 7) [0035]; 
a cutting device (22) supported on the second member (74) (Fig. 6); and
at least one fluid actuator (102) (Fig. 6) including a first end coupled to the first portion (70) (Fig. 6) and a second end coupled to the second member (74) (Fig. 6), the at least one fluid actuator (102) (Fig. 6) being operable to both translate and pivot the second member (74) (Fig. 14) relative to the first portion (70) (Fig. 14), the at least one 

[14]:   the first member is supported relative to the first portion by a plurality of bearings, each bearing including an outer race engaging the first portion, an inner race engaging the first member, and an intermediate member positioned between the outer race and the inner race (ibid claim 4 above).

[15]:  extension and retraction of the at least one fluid actuator causes the first member to slide relative to the first portion (ibid claim 5 above).

[17]:  Daher teaches:
a cutting assembly for a rock excavation machine, the rock excavation machine including a frame, the cutting assembly comprising (ibid claim 1 above):
a boom configured to be supported by the frame, the boom including a base portion and a movable portion received within the base portion, the movable portion supported for sliding movement relative to the base portion in a direction parallel to a longitudinal axis of the base portion, the boom further including a wrist portion pivotably coupled to the movable portion at a pivot joint (ibid claim 1 above);
a plurality of bearings (110) (Fig. 9) supporting the movable portion (90) (Fig. 6) for sliding movement relative to the base portion (70) (see Figs. 6-7), each bearing including an outer race (118) (Fig. 9) [0038] engaging the base portion (70) and an inner race (122) (Fig. 10) [0038] engaging the movable portion (90) (Fig. 6);

a plurality of fluid actuators (102) (Fig. 6) including a first end coupled to the base portion (70) (Fig. 6) and a second end coupled to the wrist portion (74) (as evidenced by Fig. 6), the fluid actuators being independently operable ([0047] “actuators … maybe independently operated to maintain a desired offset angle (Fig. 18)”) to move the wrist portion (74) relative to the base portion (70) (Fig. 2), the fluid actuators also operable to bias the wrist portion against cutting loads exerted on the cutting device (ibid claim 1 above).

[19]:  wherein the fluid actuators are independently operable to pivot the wrist portion relative to the base portion ([0047] “actuators … maybe independently operated to maintain a desired offset angle (Fig. 18) … between the first member 174 and the second member 182”), and wherein the fluid actuators (102) are simultaneously operable to move the movable portion (90) and the wrist portion (74) parallel to the longitudinal axis (as evidenced by Figs. 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Daher et al. (U.S. 2018/0051562 A1 –“Daher”), alone.
Daher substantially teaches the invention as discussed and as claimed above including a pivot joint (54) (Fig. 6).
[2 and 12]:  Daher does not explicitly teach the pivot joint (54) is a universal joint.
However, Daher teaches a universal joint (226) (Fig. 17) [0044].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Daher’s invention by having the pivot joint is a universal joint wherein:
the fluid actuators/the at least one fluid actuator are spaced apart/spaced apart at equal angular intervals about the longitudinal axis/of the boom, each of the fluid actuators positioned radially outward from an outer surface of the boom,
in order to have a joint that can transmit rotary power over a range of angles for enhanced rock excavation operations.
[18]:  the pivot joint is a universal joint, and wherein the fluid actuators are spaced apart at equal angular intervals about a longitudinal axis of the boom (18) (Fig. 1), each of the fluid actuators (102) positioned radially outward from an outer surface of the boom (18) (ibid claim 2 above including obviousness statement).

Claims 3, 7, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Daher et al. (U.S. 2018/0051562 A1 –“Daher”) in view of Daher et al. (U.S. 2018/0051561 A1 – “Daher ‘561”).

Daher does not explicitly teach:
[3]:  the base portion is supported for pivoting movement about a luff axis transverse to the swivel axis;
[7]:  a collar and a torque arm.
Daher ’561 teaches his apparatus wherein the base portion (and end 82 of base portion 70) is supported for pivoting movement about a luff axis traverse to the swivel axis (as evidenced by Figs. 1-2, “an end 82 of base portion 70 is able to pivot about transverse axis 94 that is perpendicular to swivel axis 104”, [0031]); a collar (194); and a torque arm (168). [0045].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Daher’s invention by having:
[3]:  the base portion supported for pivoting movement about a luff axis transverse to the swivel axis; and 
[7]:  a collar (194) (Fig. 8 [0045]); and a torque arm (168) (Fig. 8) [0045]
as taught by Daher’ 561, wherein,
[7]:  a collar coupled to the movable portion, and at least one torque arm coupled between the collar and the base portion; and
frame about a swivel axis, wherein the first portion is pivotably coupled to the swivel and supported for pivoting movement about a luff axis transverse to the swivel axis,
in order to expand the range of motion of the boom which increases the area of excavation operations while increasing the stability of the cutter;

[16]:  Daher in  view of Daher’561 teaches a collar coupled to the first member, and at least one torque arm coupled between the collar and the first portion (ibid claim 7 above including obviousness statement).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Daher et al. (U.S. 2018/0051562 A1 –“Daher”) in view of Haskew et al. (U.S. 4,302,054 – “Haskew”).
[6]:  Daher does not teach the movable portion (90) includes a cross-section having a round profile (see Fig. 15, movable portion 90 does not have a round profile).
Haskew teaches his apparatus that provides a movable portion (66) (Figs. 3-5) includes a cross section having a round profile (Figs. 3-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Daher’s invention by having a movable portion (66) (Figs. 3-5) includes a cross section having a round profile (Figs. 3-5) as taught by Haskew wherein the movable portion supported for sliding movement relative to the base portion by a plurality of bearings, each bearing including an inner race and an outer race extending substantially around the profile of the .

Response to Arguments
Applicant's arguments filed on 12/21/20 have been fully considered but they are not persuasive.
Regarding claim 1, in pages 7-8, Applicant argues that the prior art Daher or Daher ‘561 and Haskew does not teach “a plurality of fluid actuators, each including a first end coupled to the base portion and a second end coupled to the base portion …”.  Examiner finds this argument non-persuasive.  As noted above in this final office action, the prior art Daher (Daher’ 562) does teach every element, feature and limitation as claimed by Applicant.  Daher’ 562 teaches, inter alia, a plurality of fluid actuators (102) (Fig. 6) each of the plurality of actuators (102) (Fig. 6) including a first end coupled to the base portion (70) (Fig. 2) and a second end coupled to the wrist portion (74) (as evidenced by Fig. 6), the fluid actuators (102) being operable to move the movable portion (90) [0035] and the wrist portion (74) parallel to the longitudinal axis (as evidenced by Figs. 6-7), and being operable to pivot the wrist portion (74) (Fig. 6) about the pivot joint (54) (as evidenced by Figs 2, 4 and 6), the fluid actuators (102) also operable to bias the wrist portion (74) (Figs. 6-7).  Therefore, claim 1 and all its dependent claims stand rejected as claimed.
Regarding claim 11, in page 8, Applicant repeats the argument already discussed above for claim 1.  Further, Daher’ 562 teaches every element, feature and including a first end coupled to the first portion (70) (Fig. 6) and a second end coupled to the second member (74) (Fig. 6), the at least one fluid actuator (102) (Fig. 6) being operable to both translate and pivot the second member (74) (Fig. 14) relative to the first portion (70) (Fig. 14), the at least one fluid actuator supporting the second member against cutting loads exerted on the cutting device (22).  Therefore, claim 11 and all its dependent claims stand rejected as currently presented.
Regarding claim 17, in page 9, Applicant repeats the argument discussed above adding that the fluid actuators are not identified by Daher as independently operable.  Examiner finds this argument non-persuasive.  Daher’ 562 teaches every element, feature, and limitation as claimed by Applicant.  Daher’ 562 teaches, inter alia, a plurality of fluid actuators (102) (Fig. 6) including a first end coupled to the base portion (70) (Fig. 6) and a second end coupled to the wrist portion (74) (as evidenced by Fig. 6), the fluid actuators being independently operable ([0047] “actuators … maybe independently operated to maintain a desired offset angle (Fig. 18)”) to move the wrist portion (74) relative to the base portion (70) (Fig. 2), the fluid actuators also operable to bias the wrist portion against cutting loads exerted on the cutting device (ibid claim 1 above). Therefore, claim 17 and all its dependent claims stand rejected as currently presented.
In summary, as noted above in this final office action, the prior art and combination of the prior art teaches the claims 1-19.  Claims as currently presented are not in condition for allowance.
In order to clarify the invention and try to expedite prosecution, Examiner suggests Applicant to add to all the independent claims more structure with limitations and elements that have not been recited before. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M. C. P./ 
Examiner, Art Unit 3672
02/04/21


/TARA SCHIMPF/Primary Examiner, Art Unit 3672